Citation Nr: 0724843	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disablity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA outpatient treatment records show treatment for a right 
knee disability. When the veteran received treatment at a VA 
facility in October 2004, he reported that he was unemployed 
and had applied for Social Security disability benefits.  
There are no records from the Social Security Administration 
(SSA) in the veteran's claims folder.  When VA is put on 
notice of the existence of SSA records, as here, VA must seek 
to obtain those records before proceeding with the appeal.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also 
Marciniak v. Brown, 10 Vet. App. at 204.  As such, all 
relevant SSA records need to be obtained and associated with 
the claims file.

Additionally, at his June 2007 video conference hearing, the 
veteran testified that the records from his in-service knee 
surgery were not of record.  The veteran's service medical 
records (SMRs) show that he suffered a right knee injury and 
was treated many times from February to November 1968.  In 
June 1968, an SMR showed that the veteran was scheduled for a 
patella shaving.  Chronologically, the next record is from 
August 1968, which described the veteran's condition the day 
after his surgery.  The veteran was stationed at Clark Air 
Base in the Republic of the Philippines during his period of 
active military service.  That base no longer exists.  During 
the video conference hearing, the veteran's representative 
stated that additional SMRs for the veteran may be available 
through the Air Force, and stored at either Maxwell Air Force 
Base in Montgomery, Alabama or at Wilford Hall Medical Center 
at Lackland Air Force Base in Texas.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact Maxwell Air 
Force Base in Montgomery, Alabama, and 
the Wilford Hall Medical Center at 
Lackland Air Force Base in Texas, to 
determine whether any of the veteran's 
records from the former Clark Air Base 
are stored there.  If so, the RO should 
obtain these records.  
	
3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



